17-4103
     Chen v. Barr
                                                                                   BIA
                                                                               Leeds, IJ
                                                                           A206 067 415

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 20th day of November, two thousand nineteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            REENA RAGGI,
 9            RICHARD C. WESLEY,
10                 Circuit Judges.
11   _____________________________________
12
13   XUEJIAO CHEN,
14            Petitioner,
15
16                  v.                                           17-4103
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Troy Nader Moslemi, Flushing, NY.
24
25   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
26                                    Attorney General; John S. Hogan,
27                                    Assistant Director; Rebecca
28                                    Hoffberg Phillips, Trial Attorney,
29                                    Office of Immigration Litigation,
30                                    United States Department of
31                                    Justice, Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Xuejiao Chen, a native and citizen of the

6    People’s Republic of China, seeks review of a December 5,

7    2017, decision of the BIA affirming a March 6, 2017, decision

8    of an Immigration Judge (“IJ”) denying her application for

9    asylum,     withholding   of    removal   and   relief   under   the

10   Convention Against Torture (“CAT”).        In re Xuejiao Chen, No.

11   A206 067 415 (B.I.A. Dec. 5, 2017), aff’g No. A206 067 415

12   (Immig. Ct. N.Y. City Mar. 6, 2017).       We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Chen raises only withholding of removal and CAT relief

16   in this Court.      We have reviewed both the IJ’s and BIA’s

17   decisions    denying   relief    on   credibility   grounds.     See

18   Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir. 2006).              The

19   applicable standards of review are well established.             See

20   8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d

21   67, 76 (2d Cir. 2018).

22       “Considering the totality of the circumstances, and all

                                       2
1    relevant factors, a trier of fact may base a credibility

2    determination on the demeanor, candor, or responsiveness of

3    the applicant or witness, . . . the consistency between the

4    applicant’s or witness’s written and oral statements . . . ,

5    [and] the internal consistency of each such statement . . .

6    without regard to whether an inconsistency, inaccuracy, or

7    falsehood goes to the heart of the applicant’s claim . . . .”

8    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534

9    F.3d    162,    163-64     (2d   Cir.   2008).    Substantial   evidence

10   supports       the   agency’s     determination   that   Chen   was   not

11   credible as to her claim that police detained and beat her on

12   account of her Falun Gong practice and that she continues to

13   practice Falun Gong in the United States.

14          The agency reasonably relied in part on Chen’s demeanor,

15   noting    that       her   testimony    was   evasive.    See   8 U.S.C.

16   § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430 F.3d 77, 81 n.1

17   (2d Cir. 2005) (recognizing that particular deference is

18   given to the trier of fact’s assessment of demeanor).                 The

19   demeanor finding is supported by the record, which reflects

20   that Chen repeatedly avoided answering questions the answers

21   to which would have been detrimental to her application.

22          The demeanor finding and overall credibility

                                             3
1    determination are bolstered by record inconsistencies.         See

2    Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d

3    Cir. 2006).   Chen testified inconsistently and ultimately

4    admitted lying about her state of residence in the United

5    States.   Further, Chen and her witnesses testified

6    inconsistently about Chen’s practice of Falun Gong.      These

7    inconsistencies were not compellingly explained.       See

8    Majidi, 430 F.3d at 80.

9        Having questioned Chen’s credibility, the agency

10   reasonably relied further on her failure to submit reliable

11   corroborating evidence.    “An applicant’s failure to

12   corroborate his or her testimony may bear on credibility,

13   because the absence of corroboration in general makes an

14   applicant unable to rehabilitate testimony that has already

15   been called into question.”     Biao Yang v. Gonzales, 496

16   F.3d 268, 273 (2d Cir. 2007).       Chen did not corroborate

17   medical treatment she received in China for either the

18   chronic health issues that purportedly prompted her to

19   practice Falun Gong or for the harm she claimed to have

20   suffered in detention.    Nor did she submit evidence that

21   her parents had paid a fine to secure her release from

22   detention.    As to the documentation she did produce, the

                                     4
1    agency reasonably declined to credit statements from Chen’s

2    husband and his aunt on account of their inconsistent

3    testimony, and did not err in declining to credit

4    statements from Chen’s parents and friend in China.     See

5    8 U.S.C. § 1158(b)(1)(B)(iii); see also Y.C. v. Holder, 741

6    F.3d 324, 334 (2d Cir. 2013) (deferring to agency’s

7    decision to afford little weight to relative’s letter from

8    China because it was unsworn and from an interested

9    witness); Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir.

10   2007) (“An IJ may, either expressly or impliedly, rely on

11   falsus in uno to discredit evidence that does not benefit

12   from corroboration or authentication independent of the

13   petitioner’s own credibility.”).   Further, Chen admitted

14   that the photographs of her Falun Gong practice were taken

15   solely for the purpose of her application rather than

16   spontaneously during her activities as a Falun Gong

17   practitioner.

18       Given Chen’s evasive demeanor, inconsistent evidence,

19   and lack of reliable corroboration, the agency’s adverse

20   credibility determination is supported by substantial

21   evidence.   See 8 U.S.C. § 1158(b)(1)(B)(iii).   That

22   determination is dispositive of withholding of removal and

                                   5
1    CAT relief because both claims are based on the same

2    factual predicate.    See Paul v. Gonzales, 444 F.3d 148,

3    156-57 (2d Cir. 2006).

4        For the foregoing reasons, the petition for review is

5    DENIED.    As we have completed our review, any stay of removal

6    that the Court previously granted in this petition is VACATED,

7    and any pending motion for a stay of removal in this petition

8    is DISMISSED as moot.    Any pending request for oral argument

9    in this petition is DENIED in accordance with Federal Rule of

10   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

11   34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe
14                                 Clerk of Court
15




                                    6